                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PARIS L. JAMES,                          :
           Plaintiff,                    :
                                         :              No. 1:14-cv-01951
             v.                          :
                                         :              (Judge Kane)
DAVID VARANO, et al.,                    :
         Defendants                      :

                                      ORDER

      AND NOW, on this 21st day of January 2020, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. The Correctional Defendants’ renewed motion for summary judgment (Doc. No. 160)
         is GRANTED;

      2. The Clerk of Court is directed to enter judgment in favor of the Correctional
         Defendants (Defendants Mains, Schmerfeld, Alleman, Romedy, Segedy, Masser,
         Baker, Schoch, Krzykowski, Rodriguez, Burrows, Novailis, Kratz, Hyde, Goodwin,
         Mosier, Tripp, and Else) and against Plaintiff Paris L. James as to the remaining
         excessive force claims raised in James’s amended complaint (Doc. No. 28); and

      3. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                        s/ Yvette Kane
                                                        Yvette Kane, District Judge
                                                        United States District Court
                                                        Middle District of Pennsylvania
